DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment(s)
This Office Action is responsive to amendments filed on 01/11/21 and 02/15/22. The applicants remarks are as follows:
On 01/11/21, applicant remarks “Claims 1-15 are pending in this application. By this preliminary amendment, Applicant has canceled claims 14-15. No claims have been amended and no new claims have been added. Therefore, claims 1-13 remain pending. No new matter has been added.”
On 02/15/22, applicant remarks “Claims 1-13 are pending in this application, with claims 14 and 15 canceled. By this Preliminary Amendment, claims 1-13 have been canceled and new claims 16-36 have been added. Therefore, claims 13-36 remain pending. No new matter has been added. In view of the foregoing amendments and following comments, allowance of all the claims pending in the application is respectfully requested.”
Claims 16-36 are pending in the instant application. Claims 16 and 26 are independent. Applicant submits no new matter has been added. A Notice of Allowability follows here below. 
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/274,976, filed 02/13/19, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application has been examined as a continuation.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 16-36 are allowed. These claims have been renumbered as 1-21.
Prior art reference Barnes et al (US 20160199649 A1) discloses “A computer system for enhancing vision for a vision impaired user comprises: [0044] an input port to receive input image data; a processor to determine based on input image data a shape associated with an object represented by the input image data, to determine for each of multiple areas of the input image data a coverage value that indicates to what extent the shape covers that area of the input image, each of the multiple areas being associated with one of multiple imaging elements of a vision enhancement apparatus, and to determine an output value for each of the multiple imaging elements of the vision enhancement apparatus, such that when the output values are applied to the imaging elements to create a visual stimulus, a contrast is perceivable between a first element and a second element based on their respective coverage values; and an output port to provide access to the determined output values.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“A non-transitory computer program product adapted to be executed by a programmable electronic device configured to be worn on a head of a user and adapted to obtain and enhance video images captured by the programmable electronic device, the product comprising: programmatic instructions that, when executed by the programmable electronic device, obtain the video images, wherein the video images comprise a plurality of input images; programmatic instructions that, when executed by the programmable electronic device, apply a contrast enhancement function to the plurality of input images to form a plurality of contrast enhanced images comprising contrast enhanced video images, wherein the contrast enhancement function is customized to the user’s vision, wherein the contrast enhancement function is frequency-dependent, and wherein the contrast enhancement function is adapted to enhance a luminance image of the plurality of input images without altering chrominance images of the plurality of input images, and programmatic instructions that, when executed by the programmable electronic device, present, on a display of the programmable electronic device, the contrast enhanced video images.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Applications and Patents:
17/643,414		USP 10146304 B2
17/445,935		USP 10963999 B2
17/202,748		USP 11144119 B2
16/447481		US 20180288337 A1
Werblin et al. (US 20190251679 A1) discloses “methods and apparatus to assist users with compromised vision, and more specifically to methods and apparatus for presenting images that are enhanced to compensate for regions of spatial frequency contrast loss.”
Rieger (US 20080278821 A1) discloses “the head-mounted display system includes at least one sensor detecting surrounding information, a processing unit processing the surrounding information received from the at least one sensor, a display control unit generating display information to be displayed to a user of the system from the processed surrounding information received from the processing unit, and a head-mounted display capable of displaying information received from the display control unit to the user.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665